Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Asztalos (US 2013/0248370) fails to teach a device comprising: a baseplate ; a cover, at least one reagent storage container; at least one container for bulk solutions, at least one reaction vessel assembly comprising at least one cylinder for holding the sample, said cylinder being closeable on one end by a removable cap; means for powering the rotation of the cylinder; means for automatic control of the transport of the liquid reagents from the reagent storage container and container for bulk solutions to the cylinder and vice versa, according to the predetermined schedule characterized in that each reaction vessel assembly further comprises at least one carrier holding at least one hollow axle, each cylinder within the reaction vessel assembly being rotatably coupled with one hollow axle and each cylinder having means for enabling coaxial rotation of the cylinder around the hollow axle, each hollow axle having at least one tubing carrier rigidly attached to it, said tubing carrier entering the cylinder and guiding at least one the tubing for transferring the liquid reagents between the reagent storage container or the container for bulk solutions and the cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798